Per Curiam.

In order to avoid the condition of the policy requiring indorsement on the policy of medical treatment of the insured within a period of two years from the date of the policy, the plaintiff offered evidence that the treatment was for a disease which was disclosed to the defendant. That evidence, however, was contradicted by proof offered by the defendant. The issue thus created should have been submitted to the jury.
. The determination of the Appellate Term and the judgment of the Municipal Court should, be reversed and a new trial granted, with costs in this court and in the Appellate Term to the appellant to abide the event.